Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to applicant’s amendment filed on 07/08/2022.
2.	Claims 1-20 are pending.
Response to Applicant’s Arguments
3.	The Terminal Disclaimer filed on 07/08/2022 is approved by the office. Therefore the Double Patenting rejection of the claims 1-20 is withdrawn.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Burtch et al. (USPAT# 10,146,723 B2) teaches systems and methods for aggregating multiple handheld instruments into a single platform facilitating the collection and transfer of measurement data to a centralized or distributed system. The platform comprises multiple sensor heads made up of the minimum hardware required for application specific sensing with a common interface which communicates with a common interface device that provides power for the sensor, passes data from the sensor modules and transmits it to a computational platform (mobile phone, tablet or computer), and a centrally accessible system to receive data transmitted from the computation platform and stores it.
Mixter et.al. (USPUB# 2018/0190264 A1) teaches proactive notifications in a voice interface device includes: receiving a first user voice request for an action with an future performance time; assigning the first user voice request to a voice assistant service for performance; subsequent to the receiving, receiving a second user voice request and in response to the second user voice request initiating a conversation with the user; and during the conversation: receiving a notification from the voice assistant service of performance of the action; triggering a first audible announcement to the user to indicate a transition from the conversation and interrupting the conversation; triggering a second audible announcement to the user to indicate performance of the action; and triggering a third audible announcement to the user to indicate a transition back to the conversation and rejoining the conversation.
Sorden et al. (USPUB# 2013/0091452 A1) teaches managing location-based information associated with the oil and gas industry. The system, in one embodiment, comprises a computing device connected to a location-based service, wherein the location-based information comprises energy operations data which is associated with a specific geographic location, and wherein the computing device is associated with a graphical map interface. The graphical map interface is configured to display location based information. The graphical map interface can also be configured to display an indication of the frequency of an event. The location based information can be associated with a geofence. 
Burch, Mixter, Sorden and other prior arts do not singularly or in combination disclose the limitations "receive, from an Internet of Things (IoT) device, a request comprising a unique device identifier of the IoT device; determine, based on the unique device identifier, that the IoT device is associated with an account with a management service; transmit enrolment instructions to the IoT device; receive, from the IoT device, a request to enrol the IoT device with the management service and a capabilities declaration comprising a capability of the IoT device; determine IoT device instructions based on the capabilities declaration; and cause the IoT device to perform the capability by transmitting the IoT device instructions to the IoT device." in independent claim 1 and similarly in independent claims 8 and 14. These limitations in combination with the remaining claim limitations provide a unique way for, improvement of the efficiency of IoT device onboarding (see [0009]). 
Dependent claims 2-7, 9-13, and 15-20 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Provisioning of services to customer owned and managed devices on a local network on which another device, e.g., a first device, has already been authenticated and authorized to receive services corresponding to a customer account. After a first device on a local network is authenticated and associated with a customer account it detects the addition of new devices on the local network and assists in the registration of the new device by acting as an intermediary with a service provider device during the registration process. The security and registration established by the first device is leveraged allowing other devices on the network to be registered and authenticated for services corresponding to the same account as the first device without requiring user input of authentication and/or other information. (Straub et al. ‘488)
 a global enterprise lookup (enterprise repository) is disclosed for providing a client with a mechanism for locating a needed service without knowing where that service is currently running in the enterprise. Whenever a service is launched in a container, that service registers itself with its domain registrar in order to make itself visible to the client in its own local domain but is visible only in the domain in which the service is running. A service must be registered with an enterprise level registry, the global enterprise lookup, to be visible throughout the enterprise. Clients needing a particular service that is not listed in the local registrar as running locally are directed to a global enterprise lookup (which may be implemented as a service for finding an enterprise repository) for the location of a global enterprise lookup within the enterprise. Additionally, the global enterprise lookup also manages VM container leases. When a service is launched, it acquires an enterprise lease with a local registrar. It must periodically renew the enterprise lease with the registrar to maintain its listing in the global enterprise lookup. If a service does not renew its lease within the time period of the lease, it is de-listed from the global enterprise lookup. If renewals are handled by the local domain registrars through replication and the like, the registrar may notify the global enterprise lookup of an enterprise lease renewal. Alternatively, specialized enterprise leasing services may be employed for tracking individual leases for services and notify the global enterprise lookup whenever an enterprise lease expires. Still alternatively, the enterprise employs a series of enterprise registrar services that trawl local registrars for registrations of services and registers the service with the enterprise repository. (Robertson et al. ‘486)
Ad-hoc approaches to building Internet of Things (IoT) solutions in the past had mostly failed. The sheer complexity of managing a mesh of distributed interconnected devices was unbearable. The appearance of IoT platforms has enabled the proliferation of successful products in this area. A full-scale, comprehensive IoT platform embraces the following three major capabilities: application enablement, data storage, and connectivity management. This paper presents an overview of technologies and techniques to realize such an IoT platform. The focus is on the platform that unifies edge and cloud computing. The paper refers to Mainflux as such reference example. Mainflux serves as a software infrastructure, that is built around the microservices architectural style, for development of IoT solutions, and deployment of intelligent products. It is conceived as an opensource project, and is already used in production settings. Therefore, the paper describes a real product, whose chosen set of methods, technologies and techniques are feasible and effective in crafting IoT systems. The Mainflux project contains an extensive set of automated tests, that could serve as an additional documentation regarding its usage. (Dejan et al. ‘488)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445